Shares Pledge Agreement


This Agreement was signed by both parties in Xi’an, the People’s Republic of
China (“PRC”) on 25th September, 2008.


Pledger (hereinafter referred to as Party A):
Pu Jun, ID number: 610113197305172133
Zhang Yong, ID number: 610404196907211075


Pledgee (hereinafter referred to as Party B) : Xi’an Huifeng Bio-Technic Inc.
Registered Address: 16B/F, Ruixin Bldg, Gaoxin RD, Xi’an, PRC.


Whereas:


1. Since the date when this agreement is signed, the members of Party A is the
shareholder of XI’AN QINBA XINTONG MEDICAL LTD., Pu Jun holds 50% and Zhang Yong
holds 50% of the equity of XI’AN QINBA XINTONG MEDICAL LTD.,


2. Party B is a wholly foreign-owned enterprise established under the laws of
PRC, and registered at Administration of Industry and Commerce Bureau of Xi’an,
with the legally valid business license number: 002469 Shaanxi;


3. XI’AN QINBA XINTONG MEDICAL LTD, is a sole proprietorship enterprise
established in accordance with the laws of P.R.C., and registered at
Administration of Industry and Commerce Bureau of Xi’an. It legally exists to
date, with the legally valid business license No.6101001401713.


4. XI’AN QINBA XINTONG MEDICAL LTD., and Party B have signed the Entrusted
Management Agreement dated 25th September, 2008. The management of XI’AN QINBA
XINTONG MEDICAL LTD., is entrusted to Party B. In order to protect the interests
of Party B, Party A agrees to pledge 100% of the shares of XI’AN QINBA XINTONG
MEDICAL LTD, which they own to Party B.


5. Party B accepts the pledge by Party A of all of the issued and outstanding
shares of owned by Party A which consists of 100% of all issued and outstanding
shares of XI’AN QINBA XINTONG MEDICAL LTD.


Therefore, in accordance with applicable laws and regulations of the People’s
Republic of China, the Parties hereto reach the Agreement through friendly
negotiation in the principle of equality and mutual benefit.
 
 
 

--------------------------------------------------------------------------------

 


Article 1 Guaranteed Obligations


The shares are being pledged to guarantee all of the rights and interests Party
B is entitled to under the Transaction Documents.


Article 2 Pledged Properties


The pledged properties are 100% of the issued and outstanding shares of XI’AN
QINBA XINTONG MEDICAL LTD. that are currently held by Party A.


Article 3 Scope of Guaranteed Obligations


The scope of the guaranteed obligations is all rights and interests Party B is
entitled to in accordance with all the Transaction Documents.


Article 4 Pledge Procedure and Registration


Party A shall, within 10 days after the date of this Agreement, process the
registration procedures with Xi’an Administration for Industry and Commerce
concerning the pledged shares.


Article 5 Transfer of Pledged Shares


Party A shall not transfer any of the pledged shares without the written
permission of Party B during the term of this agreement.


Article 6 Effectiveness, Modification and Termination


6.1 This Agreement shall go into effect when it is signed by Party A and the
authorized representatives of the Parties with seals affixed;


6.2 Upon the effectiveness of this Agreement and unless otherwise agreed upon in
writing by the parties hereto, neither party may modify or terminate this
Agreement. Any modification or termination shall be in writing after both
parties’ consultations. The provisions of this Agreement remain binding on both
parties prior to any written agreement on modification or termination.


Article 7 Governing Law


The execution, validity, interpretation and performance of this Agreement and
the disputes resolution under this Agreement shall be governed by the laws of
PRC.
 
 
2

--------------------------------------------------------------------------------

 


Article 8 Liability for Breach of Agreement


Upon the effectiveness of this Agreement, the Parties hereto shall perform her
respective obligations under the Agreement. Any failure to perform the
obligations stipulated in the Agreement, in part or in whole, shall be deemed
breach of contract and the breaching party shall compensate the non-breaching
party for the loss incurred as a result of the breach.


Article 9 Settlement of Dispute


The parties shall strive to settle any dispute arising from the interpretation
or performance of this Agreement through friendly consultation. In case no
settlement can be reached through consultation within thirty (30) days after
such dispute arises, each party can submit such matter to China International
Economic and Trade Arbitration Commission (the “CIETAC”) in accordance with its
rules. The arbitration shall take place in Beijing. The arbitration award shall
be final, conclusive and binding upon both parties.


Article 10 Severability
 
10.1 Any provision of this Agreement that is invalid or unenforceable due to the
laws and regulations shall be ineffective without affecting in any way the
remaining provisions hereof.


10.2 In the event of the foregoing paragraph, the parties hereto shall prepare
supplemental agreement as soon as possible to replace the invalid provision
through friendly consultation.


Article 11 Miscellaneous


11.1 The headings contained in this Agreement are for the convenience of
reference only and shall not in any other way affect the interpretation of the
provisions of this Agreement.


11.2 The Agreement shall be executed in six copies, both in Chinese and English.
Party A holds two Chinese and two English originals, Party B holds one Chinese
and one English original, and the remaining shall be kept for completing
relevant procedures. Each copy shall have equal legal force. In the event of any
conflict between the two versions, the Chinese version shall prevail.


11.3 In witness hereof, the Parties hereto have executed this Agreement on the
date ascribed in the first page.

 
3

--------------------------------------------------------------------------------

 


[No Text Below, Signature Page Only]


Party A:
/s/ Pu Jun
(Attached with ID copy)
       
/s/ Zhang Yong
(Attached with ID copy)
     
Party B:
Xi’an Huifeng Bio-Technic Inc. (seal)
     
Legal representative (signature):
     
/s/ Jing’an Wang
 

 
 
4

--------------------------------------------------------------------------------

 

